DETAILED ACTION
This action is in response to a filing filed on September 19th, 2019. Claims 1-20 are pending. The Information Disclosure Statement (IDS) filed on September 19th, 2019 has been acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-7 is/are drawn to method (i.e., a process), claims 8-14 is drawn to system (i.e., a manufacture), and claims 14-16 is/are drawn to computer readable storage medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 1: A computer-implemented method for machine learning based document analysis using categorization, the method comprising: 
receiving a document; 
classifying the document; 
identifying, using results of the classifying, a plurality of techniques for testing veracity of documents; 
determining one or more of the plurality of techniques to use for testing the document; 
performing testing of the document using the determined one or more of the plurality of techniques; 
and outputting results of the testing to a user.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
Under their broadest reasonable interpretation, the steps of: receiving a document; classifying the document; identifying, using results of the classifying, a plurality of techniques for testing veracity of documents; determining one or more of the plurality of techniques to use for testing the document; performing testing of the document using the determined one or more of the plurality of techniques; and outputting results of the testing to a user (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea by receiving feedback from the user and updating one or more aspects of methodology used in determining the one or more of the plurality of techniques to use for testing the document and performing testing of the document using the determined techniques, identifying reliability scores for each of the plurality of techniques, calculating a combined reliability score for each of the plurality of techniques, comparing a highest combined reliability score of the combined reliability scores for each of the plurality of techniques with one or more threshold values, and determining a number of techniques based on one or more threshold values i.e. commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, and is an abstract idea.
	Independent claim(s) 8 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using a computer-implemented, a processors, a memory, etc. (Claim 1, 8, and 15) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of a computer-implemented, a processors, a memory, etc. (Independent Claim(s) 1, 8, and 15, and dependent claims 2-7, 9-14, and 16-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, identifying, classifying, determining, performing, outputting, updating, etc. steps performed by a computer-implemented, a processors, a memory, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of receiving a document, classifying the document, identifying, using results of the classifying, a plurality of techniques for testing veracity of document, performing testing of the document using the determined one or more of the plurality of techniques, and outputting results of the testing to a user (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to receiving a document, classifying the document, identifying, using results of the classifying, a plurality of techniques for testing veracity of document, performing testing of the document using the determined one or more of the plurality of techniques, and outputting results of the testing to a user would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 1, 8, and 15, and dependent claims 2-7, 9-14, and 16-20 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) of receiving a document, classifying the document, identifying, using results of the classifying, a plurality of techniques for testing veracity of document, performing testing of the document using the determined one or more of the plurality of techniques, and outputting results of the testing to a user (Claim(s) 1, 8, and 15), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receiving a document, classifying the document, identifying, using results of the classifying, a plurality of techniques for testing veracity of document, performing testing of the document using the determined one or more of the plurality of techniques, and outputting results of the testing to a user is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0099] acknowledges that “It is understood that the types of computing devices 54A-N shown in FIG. 5 are intended to be illustrative only and that computing nodes 10 and cloud computing environment 50 can communicate with any type of computerized device over any type of network and/or network addressable connection (e.g., using a web browser).” The applicant’s disclosure [0076], discloses “Documents 444 can be various types of documents received by computer system 400. Documents 444 can be received when a user submits a document, such as to test a news item for veracity. In some embodiments, documents 444 can be received automatically, such as when a social media website, forum, or other aggregator of potential news items receives a post by a user and the aggregator of potential news items has configured computer system 400 to automatically check all news items received, or some subset for testing” to perform the above steps (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 2-7, 9-14, and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 1-20 are not eligible subject matter under 35 USC 101.
Examiner notes: Claims 15-20 recite “computer program product for machine learning based document analysis using categorization, the computer program product comprising a computer readable storage medium having program instructions”, i.e. the specification explicitly recites that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” at para. 00106. For additional guidance, see the 2010 Kappos Memorandum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20140365571 (“Agarwal”) in view of U.S. Pub. 20080005095 (“Horvitz”).   
As per claims 1, 8, and 15, Agarwal discloses, identifying, using results of the classifying, a plurality of techniques for testing veracity of documents (“A system and method to determine the veracity of an online post is shown and described. In this approach, a posting itself and information about the people who have acted upon the post in one form or another is automatically analyzed to derive a veracity score or to provide more detailed information to a user about the makeup and opinions of the community that has commented on the posting. This approach automatically determines the veracity of a document or posting by, first, automatically determining the topic of the posting. This can be achieved by matching documents against documents known to belong to a certain category or by matching documents against (weighted) dictionaries derived from documents known to belong to a given category. Second, the approach Identifies people (action originators) who have acted on the posting (by, for example "liking", "disliking", resharing, or reposting the posting, providing a comment, or leaving some other traceable information)”) (0026-0027);
determining one or more of the plurality of techniques to use for testing the document (“A decision is made as to whether it is time to test the veracity of the selected online posting (decision 420). For example, some amount of time may be provided for action originators to initiate actions (comments, votes, "likes", dislikes, re-sharing, posts, etc.) for the posting. Additionally, processing might wait until some number of actions are received for a particular posting before performing the quality control process. If it is not time to review the selected posting then processing branches to the "no" branch which bypasses steps 425 through 475 that perform the quality control process. However, if it is time to review the selected posting, then decision 420 branches to the "yes" branch to perform the quality control process on the selected posting”) (0033);
performing testing of the document using the determined one or more of the plurality of techniques (“the quality control process submits the selected posting to document veracity engine 350 via computer network 200, such as the Internet. Processing performed by the document veracity engine is shown in FIG. 5. At step 430, the quality control process receives veracity results and data from the document veracity engine. At step 440, the quality control process receives thresholds and quality control actions from data store 450. In one embodiment, the thresholds specify veracity score ranges and corresponding actions that are performed on the document based on the veracity scores. For example, postings that do not have a minimum threshold veracity score might be deleted from the electronic public forum by the quality control process”) (0034).
Agarwal specifically doesn’t disclose, receiving a document, classifying the document, and outputting results of the testing to a user, however Horvitz discloses, method for machine learning based document analysis using categorization, the method comprising: receiving a document (“a web page that includes a number of links to known reliable sources may be more trustworthy than one that does not. Additionally or alternatively, various machine-learning techniques can be employed to infer veracity from a variety of factors”) (0052, 0009, 0059-0060, Fig. 9): 
classifying the document (“the search domain can be classified as a search tree where broader topics are toward the top and more granular topics are pushed toward the bottom. By way of example, a portion of the tree can include automobiles toward the top which are further broken down into cars, trucks, vans and the like where each one of these topics is further defined such as convertible cars, sports cars, etc. Additionally or alternatively, a cluster of topics can be utilized based on there relations. The inference component can utilize the original search terms as well as other context information”) (0059-0060);
and outputting results of the testing to a user (“the communication component 330 can establish a central web site to receive votes regarding the veracity of the results given result information and send out emails to particular individuals that direct them to the site for voting. Alternatively, a group can be set up with respect to a social network to receive votes. Users can employ a third-party user interface component to view a result and result information, and enable voting. For example, the interface component 340 can display the voting web site. Once results are received, they can be communicated back through the third party interface component 340, the communication component 330 and survey component 410 to the validation component 120. Based on the voting results, the validation component 120 can determine the veracity of the results and generate a metric to provide back to a user via the user interface component 210”) (0048, 0035, Fig. 1 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to identifying, using results of the classifying, a plurality of techniques for testing veracity of documents, determining one or more of the plurality of techniques to use for testing the document and performing testing of the document using the determined one or more of the plurality of techniques, as disclosed by Agarwal, receiving a document, classifying the document and outputting results of the testing to a user, as taught by Horvitz for the purpose  to increase probability of providing reliable information and the accuracy of information received can be increased or confirmed through a variety of manners.

As per claims 2, 9, and 16, Agarwal discloses, receiving feedback from the user (“the approach provides feedback to the user based on the analysis of the profiles of people who have commented on the posting. In one embodiment, a user receives feedback by using a pointing device (e.g., mouse, etc.) and "hovers" over an icon such as the "Like" Icon to display a veracity score or can right-click on the icon to enter a user interface that allows exploration of the analyzed information”) (0027); 
and updating, based on the feedback, one or more aspects of methodology used in determining the one or more of the plurality of techniques to use for testing the document and performing testing of the document using the determined techniques (“electronic public forum 320 executes forum document quality process 340 that utilizes veracity results from document veracity engine 350 in order to decide whether to retain the document in the electronic public forum or discard the document as being unreliable or untrustworthy. The forum document quality process can be executed periodically in order to wait for actions (comments, "likes", etc.) to be generated for the document over time. Rather than discarding documents from the forum, in another embodiment documents with low veracity scores are made available to views of the electronic public forum but the viewer is warned of the low veracity score or is otherwise able to view the veracity information that indicates that the document has a low veracity score and is not credible based on the actions taken with regard to the document by the various action originators. The veracity scores and data used to compute the veracity scores”) (0030, 0038).

As per claims 3, 10, and 17, Agarwal discloses, wherein determining the one or more of the plurality of techniques to use for testing the document comprises: identifying reliability scores for each of the plurality of techniques (“electronic public forum 320 executes forum document quality process 340 that utilizes veracity results from document veracity engine 350 in order to decide whether to retain the document in the electronic public forum or discard the document as being unreliable or untrustworthy. The forum document quality process can be executed periodically in order to wait for actions (comments, "likes", etc.) to be generated for the document over time. Rather than discarding documents from the forum, in another embodiment documents with low veracity scores are made available to views of the electronic public forum but the viewer is warned of the low veracity score or is otherwise able to view the veracity information that indicates that the document has a low veracity score and is not credible based on the actions taken with regard to the document by the various action originators”) (0030-0033).

As per claims 4, 11, and 18, Agarwal discloses, wherein the identified reliability scores for each of the plurality of techniques include reliability scores for classifications of documents using the plurality of techniques (“the veracity engine analyzes all of the veracity scores collected by analyzing all of the actions associated with the online posting in order to generate a weighted veracity summary which is computed based on the positive and negative actions associated with the post with such actions being weighted by the credibility and/or expertise found to be possessed by the action originators that generated the actions. At step 590, the veracity results (e.g., veracity summary, veracity scores, underlying veracity data, such as the action originators expertise and credibility data used to compute the veracity summary and scores, etc.) are transmitted to the veracity requestor, such as the electronic public forum shown in FIG. 4, with the transmission being made through computer network 200, such as the Internet”) (0040);
and further comprising: calculating a combined reliability score for each of the plurality of techniques (“the document veracity engine computes a single veracity score that is constructed by a ratio of the sums of the number of users that voted on the actions. For example, if the action is a comment by a particular action originator and many users voted that the "liked" the comment or that they found the comment useful, then the veracity score would be higher than a comment that had few if any votes affirming the comment”) (0029-0030).

As per claim 5, 12, and 19, Agarwal discloses, comparing a highest combined reliability score of the combined reliability scores for each of the plurality of techniques with one or more threshold values (“the quality control process receives thresholds and quality control actions from data store 450. In one embodiment, the thresholds specify veracity score ranges and corresponding actions that are performed on the document based on the veracity scores. For example, postings that do not have a minimum threshold veracity score might be deleted from the electronic public forum by the quality control process. In addition, for those documents with high veracity scores, the quality control process might highlight the high veracity score documents as being most credible and trustworthy thus aiding the viewer in identifying postings with high veracity scores. At step 460, the quality control action retrieved at step 440 is performed on the posting (e.g., deleting the posting, highlighting the posting, retaining the posting, etc.)”) (0034).

As per claims 6, 13, and 20, Agarwal discloses, determining, based on the comparing of the highest combined reliability score with one or more threshold values, a number of techniques to be used (“the thresholds specify veracity score ranges and corresponding actions that are performed on the document based on the veracity scores. For example, postings that do not have a minimum threshold veracity score might be deleted from the electronic public forum by the quality control process. In addition, for those documents with high veracity scores, the quality control process might highlight the high veracity score documents as being most credible and trustworthy thus aiding the viewer in identifying postings with high veracity scores. At step 460, the quality control action retrieved at step 440 is performed on the posting (e.g., deleting the posting, highlighting the posting, retaining the posting, etc.)”) (0034, 0037).

As per claims 7 and 14, Agarwal discloses, wherein determining one or more of the plurality of techniques to use for testing the document comprises determining a number of techniques based on one or more threshold values (“Processing performed by the document veracity engine is shown in FIG. 5. At step 430, the quality control process receives veracity results and data from the document veracity engine. At step 440, the quality control process receives thresholds and quality control actions from data store 450. In one embodiment, the thresholds specify veracity score ranges and corresponding actions that are performed on the document based on the veracity scores. For example, postings that do not have a minimum threshold veracity score might be deleted from the electronic public forum by the quality control process”) (0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pat. No. 20130158984 (“Myslinski”)
Myslinski discloses, fact checking system is able to verify the correctness of information and/or characterize information by comparing the information with one or more sources. The fact checking system automatically monitors, processes, fact checks information and indicates a status of the information. Fact checking results are able to be validated by re-fact checking the fact check results.
 U.S. Pat. No. 20180285326 (“Goyal”)
Goyal discloses, to identify changes between different document versions as factual changes or paraphrasing changes or (in some embodiments) as changes of a more specific revision category. Moreover, in some embodiments, the disclosed systems and methods also generate a comparison of the first and second versions that identifies changes as factual changes or paraphrasing changes or (in some embodiments) as changes of a more specific revision category. The disclosed systems and methods, in some embodiments, further rank sentences that include changes made between different document versions or group similar (or the same) type of changes within a comparison of document versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682